COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-16-00372-CR

Ex parte Elida Uribe                      §    From the 367th District Court

                                          §    of Denton County (F-2009-1488-E)

                                          §    March 9, 2017

                                          §    Opinion by Justice Sudderth

                                          §    (p)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By __/s/ Bonnie Sudderth_______________
                                          Justice Bonnie Sudderth